Citation Nr: 0822962	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  96-31 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
disability compensation benefits in the amount of $3,660.00, 
to include the matter of whether the debt was properly 
created.  

(The issues of entitlement to a disability rating greater 
than 20 percent for chondromalacia of the left knee; 
entitlement to service connection for psoriasis; entitlement 
to service connection for residuals of bladder cancer; 
entitlement to a disability rating greater than 10 percent 
for degenerative joint disease of the right knee manifested 
by instability; entitlement to an initial disability rating 
greater than 10 percent for degenerative joint disease of the 
right knee manifested by limitation of motion; entitlement to 
a disability rating greater than 10 percent for cubital 
tunnel syndrome of the right upper extremity; and entitlement 
to a disability rating greater than 10 percent for mechanical 
low back pain will be the subject of separate decisions.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1972 to 
May 1975, March 1977 to August 1987, and January 1988 to 
September 1994.  

In October 2000, the Department of Veterans Affairs Regional 
Office (RO) in Los Angeles, California notified the veteran 
of the creation of a debt due to the fact that, for several 
years, he had received both military retirement pay as well 
as VA disability compensation benefits.  The RO proposed to 
reduce the veteran's VA disability compensation benefits to 
recover the amount of the debt.  In a statement received at 
the VA Debt Management Center in February 2001, the veteran 
requested a waiver of the recovery of the debt.  

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 decision in which 
the Committee on Waivers and Compromises (COWC) of the Los 
Angeles RO denied the veteran's request for a waiver of 
recovery of the $3,660.00 debt.  The veteran has perfected a 
timely appeal with respect to the issue of entitlement to a 
waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $3,660.00, to include 
the matter of whether the debt was properly created.  

Due to the location of the veteran's residence, his claims 
folder remains under the jurisdiction of the RO in San Diego, 
California.  


FINDINGS OF FACT

1.  In September 1994, the veteran was discharged from his 
last period of active military duty.  By a January 1996 
rating action, the RO in Nashville, Tennessee restored the 
10% evaluation, effective October 1, 1994, for the 
service-connected chondromalacia of the veteran's left knee.  

2.  By a March 1999 rating action, the RO in Phoenix, Arizona 
granted service connection for hemorrhoids (10% from 
February 27, 1998).  As a result of that award, the veteran's 
combined service-connected disability rating increased from 
10% (effective from October 1, 1994) to 20% (effective from 
February 27, 1998).  

3.  In the March 1999 notification letter, the Phoenix RO 
explained that the award of increased VA disability 
compensation benefits would be offset from March 1, 1998 to 
April 1, 1999 by the amount of retirement pay that had been 
paid to the veteran during that time frame.  

4.  In October 2000, the Los Angeles RO proposed to reduce 
the veteran's VA disability compensation benefits to recover 
the total debt created due to the fact that he had in fact 
received both military retirement pay and VA disability 
compensation benefits since his retirement from active duty 
in September 1994.  

5.  An audit conducted on the veteran's account in April 2005 
confirmed that the amount of the debt created due to his 
concurrent receipt of both military retirement pay and VA 
disability compensation benefits since his retirement from 
service in September 1994 totaled $3,660.00.  

6.  The veteran's failure to notify VA, in a timely manner, 
of his concurrent receipt of military retirement pay and VA 
disability compensation benefits resulted in an overpayment 
of VA benefits to him in the amount of $3,660.00.  

7.  The $3,660.00 overpayment of VA compensation was not 
created through fraud, misrepresentation of a material fact, 
or bad faith on the part of the veteran.  

8.  Recovery of the overpayment of VA disability compensation 
benefits in the amount of $3,660.00 does not violate the 
principles of equity and good conscience.  


CONCLUSIONS OF LAW

1.  The overpayment of VA disability compensation benefits in 
the amount of $3,660.00 is a valid indebtedness.  38 U.S.C.A. 
§ 5112(b) (West 2002); 38 C.F.R. §§ 3.503, 3.667 (2007).  

2.  The criteria for waiver of the recovery of the 
overpayment of VA disability benefits in the amount of 
$3,660.00 have not been met.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), which sets 
forth notice and assistance requirements on the part of VA in 
the adjudication of certain claims, is not applicable to 
requests for waiver of recovery of overpayments.  Lueras 
v. Principi, 18 Vet. App. 435 (2004) & Barger v. Principi, 
16 Vet. App. 132 (2002).  

Validity Of The Debt

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  See Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).  

In a January 1995 statement, the veteran noted that, between 
prior periods of service, he had received VA disability 
compensation benefits but that such benefits had been stopped 
during his most recent period of active duty.  As he was no 
longer serving in the military (effective in September 1994), 
he requested restoration of his VA disability compensation 
benefits.  By a January 1996 rating action, the RO in 
Nashville, Tennessee restored the 10% evaluation, effective 
October 1, 1994, for the service-connected chondromalacia of 
the veteran's left knee.  

Subsequently, by a March 1999 rating action, the RO in 
Phoenix, Arizona granted service connection for hemorrhoids 
and awarded a 10% evaluation for this disorder, effective 
from February 27, 1998.  As a result of that award, the 
veteran's combined service-connected disability rating 
increased from 10% (which had been in effect since October 1, 
1994) to 20% (effective from February 27, 1998).  In a March 
1999 notification letter, the Phoenix RO noted that this 
award would be offset from March 1, 1998 to April 1, 1999 by 
the amount of retirement pay that had been paid to the 
veteran during that time frame.  The Phoenix RO explained 
that "[t]he law doesn't allow . . . [for the receipt of] 
full payment of both military pay and VA compensation."  

Subsequently, in October 2000, the Los Angeles RO proposed to 
reduce the veteran's VA disability compensation benefits 
between November 1, 1994 and December 31, 1999 to recover the 
total debt created due to the fact that he had in fact 
received both military retirement pay and VA disability 
compensation benefits since his retirement from active duty 
in September 1994.  In a statement received at the VA Debt 
Management Center in February 2001, the veteran requested a 
waiver of the recovery of the debt.  In a May 2001 decision, 
the COWC of the Los Angeles RO denied the veteran's request 
for a waiver of recovery of the debt.  

An audit conducted on the veteran's account in April 2005 
confirmed that the amount of the debt created due to his 
receipt of both military retirement pay and VA disability 
compensation benefits since his retirement from service in 
September 1994 totaled $3,660.00.  The veteran maintains that 
VA was at fault in the creation of this debt because the 
agency failed to notify him of the law prohibiting the 
concurrent receipt of both military retirement pay and VA 
disability compensation benefits.  See, e.g., May 2002 
hearing transcript (2002 T.) at 4-8 & February 2008 hearing 
transcript (2008 T.) at 3-4.  

In this regard, the claims folder contains notice of the 
legal prohibition of concurrent receipt of both military 
retirement pay and VA disability compensation benefits in the 
March 1999 letter.  Specifically, the Phoenix RO informed the 
veteran of the grant of service connection for hemorrhoids 
(10%, from February 1998) and then explained to him that the 
award would be offset by the amount of retirement pay that 
had been concurrently paid to him during that time frame.  
The RO explained that "[t]he law doesn't allow . . . [for 
the receipt of] full payment of both military pay and VA 
compensation."  

The "presumption of regularity" attaches to the official 
acts of public officers.  See, e.g., Marciniak v. Brown, 10 
Vet. App. 198, 200 (1997), aff'd sub nom. Marciniak v. West, 
168 F.3d 1322 (Fed. Cir. 1998).  That is to say, there is a 
presumption, rebuttable only by "clear evidence to the 
contrary," that public officers have properly discharged 
their official duties.  Id.  This necessarily includes the 
RO's fulfillment of its duties in notifying the veteran of 
the law prohibiting the concurrent receipt of military 
retirement pay and VA disability compensation benefits.  In 
the present case, the veteran has offered only a bare 
allegation of non-receipt of such notification, without any 
evidence to support this assertion.  Under these 
circumstances, the Board cannot conclude that the presumption 
of regularity has been rebutted.  

Alternatively, and specifically in an August 2003 statement, 
the veteran asserts that, in January 1995 when he sought 
restoration of his VA disability compensation benefits, he 
did in fact inform VA that he was retired.  Review of the 
January 1995 statement, however, indicates that in that 
document the veteran simply noted that he had been 
"discharged" from service in September 1994.  Although a 
report of an April 1996 VA general medical examination 
includes a notation that the veteran had "not worked since 
he retired from the service," it was not indicated that he 
was receiving retirement pay for his service.  

Clearly, the veteran was overpaid VA disability compensation 
benefits due to his concurrent receipt of military retirement 
pay.  He has not disputed the amount of the overpayment as 
calculated by VA.  Consequently, the Board finds that the 
overpayment of VA disability compensation benefits in the 
amount of $3,660 was properly calculated.  See, 38 U.S.C.A. 
§ 5112(b) (West 2002); 38 C.F.R. §§ 3.503, 3.667 (2007).  See 
also, Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

Waiver Of The Debt

The veteran requested a waiver of recovery of his overpayment 
of VA disability compensation benefits within 180 days after 
receiving notification of the indebtedness.  As he filed a 
timely application for waiver of this overpayment, he meets 
the basic eligibility requirements for a waiver of recovery 
of his VA indebtedness.  The Board will proceed to adjudicate 
the veteran's claim on the merits.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.963(b)(2) (2007).  

According to the applicable law and regulations, recovery of 
overpayments of any benefits made under the laws administered 
by VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2007).  The phrase "equity and good conscience" 
means the arrival at a fair decision between the obligor and 
the Government.  In making this determination, consideration 
will be given to the following elements (which are not 
intended to be all-inclusive):  (1)  fault of the debtor, 
(2)  balancing of faults between the debtor and VA, 
(3)  undue hardship of collection on the debtor, (4)  defeat 
of the purpose of an existing benefit to the appellant, 
(5)  unjust enrichment of the appellant, and (6)  whether the 
appellant changed positions to his or her detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965(a) (2007).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (2007).  See also, Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).  

Evidence of record in the present case does not reflect that 
the veteran informed VA of his concurrent receipt of both 
military retirement pay and VA disability compensation 
benefits.  However, the presence of fraud, misrepresentation, 
or bad faith on the part of the veteran in the creation of 
the overpayment VA disability compensation benefits has also 
not been shown.  At the May 2002 personal hearing conducted 
before one of the undersigning Veterans Law Judges at the RO, 
the veteran testified that, just prior to his discharge from 
military service in September 1994, military personnel 
informed him that he actually could receive military 
retirement pay and VA disability compensation benefits "as 
long as the VA compensation was not as much as . . . [his] 
retirement check."  

The veteran has not provided specific argument in support of 
a finding that recovery of the indebtedness would be against 
equity and good conscience.  The Board has, however 
considered this matter and finds that recovery of the $3,660 
debt would not be against equity and good conscience.  
According to VA Form 5655, Financial Status Report, which the 
veteran submitted in February 2008, he reported a total 
monthly net income of $5,568, total monthly expenses of 
$4,100, total cash in the bank of $2,500, ownership of a 2001 
Infiniti car and a 2005 Honda truck, and ownership of real 
estate valued at $650,000.  

While the veteran's current status has been considered, VA 
has already recovered the entire amount of the overpayment, 
and no amount remains on the indebtedness to be recovered.  
Essentially, the veteran requests a refund of the total 
amount that VA has recovered ($3,660).  The Financial Status 
Report completed by the veteran in February 2008 reflects 
that he had sufficient income over and above expenses for the 
necessities of life to afford to pay the debt.  As such, the 
Board must conclude that recovery of the overpayment has not 
resulted in undue hardship for the veteran.  It would not 
defeat the purpose of the benefit to require payment of the 
debt and it would unjustly enrich the veteran to waive 
recovery.  Because the veteran failed to timely notify VA of 
his concurrent receipt of military retirement pay and VA 
disability compensation benefits, he is at greater fault than 
VA in creation of the overpayment.  

Of particular significance in the present case is the fact 
that the veteran has provided no evidence in support of his 
assertion that VA failed to fulfill its duties to notify him 
of the law prohibiting concurrent receipt of military 
retirement pay and VA disability compensation benefits.  As 
such, the Board must conclude that the "presumption of 
regularity" has not been rebutted.  See, e.g., Marciniak 
v. Brown, 10 Vet. App. 198, 200 (1997), aff'd sub nom. 
Marciniak v. West, 168 F.3d 1322 (Fed. Cir. 1998).  Based on 
these considerations, the Board finds that the recovery of 
the indebtedness from the veteran would not be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2007); Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).  Waiver of recovery of the 
overpayment of these VA disability compensation benefits is, 
therefore, denied.  


ORDER

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $3,660.00, to include 
the matter of whether the debt was properly created, is 
denied.  


_________________________                       
___________________
     Mary Gallagher					Thomas J. Dannaher
  Veterans Law Judge 			           Veterans Law 
Judge
Board of Veterans' Appeals		       Board of Veterans' 
Appeals



______________________
David C. Spickler
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


